Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for identifying an unknown sample by processing analysis data collected with an analyzing device for each of a plurality of samples, including known samples and the unknown sample, the analyzing device is a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels, the method comprising the steps of: 
acquiring a non-linear regression function or a non-linear discrimination function from a first analysis data obtained for the known samples; 
calculating, based on a differential value of the non-linear regression function or the non-linear discrimination function, a contribution value representing a degree at which each of output values obtained from the plurality of channels forming the first analysis data contributes to the acquired non-linear regression function or the acquired non-linear discrimination function; 
identifying one or more of the plurality of channels to be used for processing a second analysis data obtained for the unknown sample, based on the contribution value; and 
identifying the unknown sample by processing the second analysis data using only the one or more of the plurality of channels identified based on the contribution value.  
Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
A system for identifying an unknown sample, comprising: 
an analyzing device configured to collect analysis data for each of a plurality of samples, the analyzing device is a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels; and 
a data processing device configured to process the analysis data collected with the analyzing device, the data processing device being configured to: 
a) acquire a non-linear regression function or a non- linear discrimination function from a first analysis data obtained for the known samples; 
b) calculate, based on a differential value of the non-linear regression function or the non-linear discrimination function, a contribution value representing a degree at which each of output values obtained from the plurality of channels forming the first analysis data contributes to the acquired non-linear regression function or the acquired non-linear discrimination function;  
c) identify one or more of the plurality of channels to be used for processing a second analysis data obtained for the unknown sample, based on the contribution value; and 
d) identify the unknown sample by processing the second analysis data using only the one or more of the plurality of channels identified based on the contribution value.   
The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The claims do not spell out any particular equation or formula being used, but it is 
The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking 
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application.  The claim does not recite a particular machine applying or being used by the abstract idea.  The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor 
Instead the additional elements in the claim appear to be merely insignificant extra-solution activity - merely receiving the relevant data from one or more of the plurality of channels of the detector which is the input for the mental/mathematical process in the abstract idea.  
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
Claim 7 recites an analyzing device is a chromatographic or spectrum analyzer, that includes a multichannel detector (which is not a particular machine), and a data processing device, which correspond to a mere implementation of non-technical features of Claim 1 in unspecified technical means, which basically is a general purpose computer. The 101 analysis is analogous to that of claim 1. The limitation of Claim 7 are not sufficient to integrate the claim into a practical application at Prong 2 or to make the claim amount to significantly more than the abstract idea at Step 2B.
Dependent claims 2-6 are similarly ineligible. The dependent claims 2-6 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significantly more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). Claim 2 recites and additional element of weighting each of the plurality of channels, which must be considered at Prong 2 and Step 2B. 
Therefore, claims 1-7 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/29/2021, with respect to 35 USC 112(f) Claim Interpretation rejection, regarding Claim 7, have been fully considered and 
Applicant’s arguments, see Remarks, filed 06/29/2021, with respect to 35 USC 112(a) and 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of Claims 1 and 7 and 112(b) rejection of Claims 1-7 have been withdrawn. 
An interview was held on June 22, 2021, including Attorney for the Applicant John Bird, Examiner and Primary Examiner Alex Satanovsky. The attorney John Bird presented the overview of the invention details. The understanding has been reached that the proposed amendment will satisfy 112(f), 112(a), and 112(b) rejection. However, the 35 USC 101 rejection would not be overcome, since claims should point to the practical application, which is not the case here. Interview summary is attached.
Applicant's arguments filed 06/29/2021, with respect to 35 USC 101 rejection, have been fully considered but they are not persuasive.
Applicant argues (page 9): “The amended claims also recite that "the analyzing device is a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels." See paragraphs [0001] and [0002]. With respect to Step 2A, Prong 2, of the patent eligibility analysis, claims are integrated into a practical application of "identifying an unknown sample by processing analysis data collected with an analyzing device," in which the analyzing device "is a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channel." 
The Examiner respectfully disagrees. The analyzing device, recited in the claim, which is a chromatographic or spectrum analyzer that includes a multichannel detector 
As stated in MPEP 2106.05 (b), part I. THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS: 
“The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”.
Examiner emphasizes that analyzing device, recited in the claim, which is a chromatographic or spectrum analyzer that includes a multichannel detector including a plurality of channels, is recited as a generic machine, not the specific apparatus having the specific structure, as cited in the MPEP 2106.05(b). The fact that the spectrum analyzer has multiple channels, is part of a definition of a generic machine, since the spectrum analyzer would have multiple channels to perform its operations.
Applicant further argues (page 9):  As discussed in the specification at paragraph [0009], "in the case where analysis data acquired for a plurality of samples whose kinds of plastic or states of disease are previously known are used as training data for the modeling, if the training data apparently shows a correlation between a peak derived from additives and a specific kind of plastic, or between a peak originating from a component associated with the lifestyle habits and the state of disease, it is not always guaranteed that a similar correlation is also present in the analysis data which are the true target of the analysis. This leads to the so-called 'overfitting', i.e. the state in which a technique which fits the training data does not suitably fit analysis data which are the true target of the analysis." As discussed at paragraph [0010], "In order to prevent the overfitting, it is necessary to perform non-linear regression analysis or non-linear discrimination analysis using a wide variety of patterns of analysis data as the training data so that the peaks originating from the components which exhibit spurious correlations become as insignificant and ignorable as random noise. However, this requires an impractically large number of samples to be prepared." 
In this part of arguments, Applicant merely recites parts of the specification. This is not a claim language and it is not included in the claim.

Allowable Subject Matter
Claims 1-7 include the allowable subject matter. If the 101 issues are resolved, Claims 1-7 would be allowable.
The closest prior art is the NPL reference of Howley et al. (Howley, already in record from IDS). The reference of Howley teaches a machine learning technique combined with a non-linear principal component analysis applied to the calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function.” Same reasoning applies to an independent Claim 7, where the non-technical features of Claim 1 are implemented in unspecified technical means, i.e. a general purpose computer.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 7:30am - 4:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863